Explanatory Note We are filing this corrected and amended S-1 because of an inadvertent error by the EDGAR filing agent who made the S-1 filing on May 11, 2015, before all final approvals were received. This filing, therefore, supersedes the filing made on May 11, 2015, and corrects any omissions or misstatements made therein, including in the financial information. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NAS Acquisition, Inc. (Exact Name of registrant in its charter) Nevada 47-1169948 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5uite 216 Miami Lakes, FL33014 954-362-7598 (Address and telephone number of principal executive offices) Charles B. Pearlman, Esq. Pearlman Schneider LLP 2200 Corporate Blvd. NW, Suite 210, Boca Raton, FL 33431 (561) 362-9595 (Name, address and telephone number of agent for service) Copies to: Charles B. Pearlman, Esq. Pearlman Schneider LLP 2200 Corporate Blvd. NW, Suite 210, Boca Raton, FL 33431 Electronic Fax (561) 362-9612 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following boxþ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price Amount of registration fee(2) Common Stock-New Issue Common Stock—Current Shareholder (1) This is an initial offering of securities by the registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value. The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. Prospectus NAS Acquisition, Inc. 9,000,000 Shares of Common Stock $0.02 per share Under the 419 registration NAS Acquisition, Inc. (the "Company") the Company sold 1,000,000 shares at a price of $0.02 per share to investors. The proceeds from the sale of the shares in this offering were payable to Branch Banking and Trust Company (the "Trustee" or the "Escrow Agent") fbo NAS Acquisition, Inc. All subscription funds are being held in escrow by the Trustee in a non-interest bearing Trust Account. The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.Seethe section entitled "Plan of Distribution" herein. Neither the Company nor any subscriber shall receive any interest payments no matter how long subscriber funds might be held. The offering has terminated on May 8, 2015, other than the reconfirmation offering for the 1,000,000 shares that have been already sold. Prior to this offering, there has been no public market for NAS Acquisition, Inc.'s common stock. The Company is recently organized. Therefore, any investment involves a high degree of risk. The Company conducted a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "SEC.") under the Securities Act of 1933, as amended (the "Securities Act"). The offering proceeds and the securities to be issued to investors were deposited in an account (the "Deposited Funds" and "Deposited Securities," respectively). While held in the escrow account, the Deposited Securities may not be traded or transferred other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title 1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules thereunder. Except for an amount up to 10% of the Deposited Funds otherwise releasable under Rule 419, the Deposited Funds and the Deposited Securities may not be released until an acquisition meeting the requirements of Rule 419 (seePlan of Distribution) has been consummated and 80% of investors reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, this prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the Deposited Funds to any investor who does not elect to remain an investor. Unless 80% of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the Deposited Funds and none of the Deposited Securities will be issued to investors. The Company is an emerging growth company under the Jumpstart Our Business Startups Act. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED "RISK FACTORS" HEREIN ON PAGE . This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. TABLE OF CONTENTS PART I: INFORMATION REQUIRED IN PROSPECTUS 1 Reconfirmation Offering 1 Use of Proceeds 2 Determination of Offering Price 3 Dilution 3 Plan of Distribution 3 Description of Securities to be Registered 5 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Executive Compensation 12 Certain Relationships and Related Transactions 12 NAS Acquisition, Inc. Security Ownership of Certain Beneficial Owners and Management 13 Information Assuming the Share Exchange is Consummated 13 Description of Property 15 Reports to Security Holders 15 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 15 Legal Matters 15 Risk Factors 15 NAS Acquisition, Inc. F-1 Information with Respect to the Acquisition 20 Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Certain Relationships and Related Transactions 27 Security Ownership of Acquisition Candidate 27 Description of Property 28 Legal Proceedings 28 OTM Risk Factors 28 OTM FINANCIAL STATEMENTS F-1 ACQUISITION FINANCIAL STATEMENTS F-1 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS II-1 PART I: INFORMATION REQUIRED IN PROSPECTUS RECONFIRMATION OFFERING Shareholders are being asked to reconfirm their investment given these proposed acquisitions and such acquisitions will not be completed unless at least 80% of the investors reconfirm their offering. On May 2, 2015, we entered into an Amended and Restated Share Exchange Agreement and Plan of Reorganization ("Agreement") with On the Move Corporation ("OTM"), a private company incorporated in Florida on April 23, 2014, with offices at 12355 Hagen Ranch Road, Suite 604, Boynton Beach, Florida 33437. At the closing of the Agreement (which is contingent upon the effectiveness of this post-effective amendment to our registration statement and a 80% reconfirmation vote under Rule 419 and other closing conditions), pursuant to the terms of the Agreement, 41,000,000 shares of our common stock, par value $0.001 per share (the "Common Stock") will be issued to OTM shareholders holding 100% of the issued and outstanding common shares of OTM and 2,500,000 shares of our Series A convertible preferred stock ("Preferred Stock") will be issued to OTM shareholders holding 100% of the issued and outstanding shares of OTM Series A convertible preferred stock. Upon completion of the foregoing transactions, (i) OTM will become our wholly-owned subsidiary, (ii) OTM's common stockholders will acquire 82% of our issued and outstanding common stock, (iii) OTM's holders of its Series A convertible preferred stock will own 100% of our issued and outstanding Preferred Stock, and (iv) we will change our name to On the Move Corporation. At or prior to closing OTM will own and operate two convenience stores under the "On the Move" brand name in the state of Florida. Its stores offer a selection of food, including pizzas, donuts, and sandwiches; beverage and tobacco products; health and beauty aids; automotive products; and other nonfood items. In addition, it is involved, at the same convenience store locations, in the retail sale of gasoline or gasohol on a self-service basis (the convenience stores and gas stations are collectively referred to as "Retail Stores"). OTM was founded in 2014 to engage in the acquisition and management of Retail Stores in the state of Florida, under its own brand name "On the Move". At or prior to closing OTM will acquire the two Retail Stores from its principal stockholder in consideration for 2,500,000 shares of OTM Series A preferred stock. This closing is subject to certain conditions including audited financial statements for the Retail Stores and OTM. Management, with more than 90 years collective experience and specialized knowledge in operating Retail Stores, as well as building and design of Retail Stores believes the State of Florida offers OTM the best opportunity to build market share for the foreseeable future. Management's near-term business plan is to expand from its two Retail Stores to more than 25 Retail Stores by the end of 2015. This would increase the OTM brand in key demographic areas throughout the State of Florida. It is anticipated that some or all of these Retail Stores will be acquired from its principal shareholders. During the next year, OTM's foreseeable cash requirements will include expansion activities and ordinary business expenses associated with identifying, meeting with and negotiating with potential acquisition candidates. Such expenses could include the establishment of salaries and benefits for key members of the management and administrative team, and payment of expenses associated with the development and acquisition plan as well as cash (and /or equity) for the acquisitions. While management believes that a portion of its cash needs will be generated form its Retail Store operations, the balance will require debt or equity financing. There are no assurances, however, that debt or equity financing will be available or, if available, be on reasonable terms. Absent funding, OTM will experience a longer time period to expand and will not be able to accomplish its current business plan. See additional information in Business of the Acquisition Candidate below. The reconfirmation offer must commence within five business days after the effective date of the post-effective amendment. Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: - 1 - (i) Within five business days after the effective date of the post-effective amendment(s), the registrant shall send by first class mail or other equally prompt means, to each purchaser of securities held in escrow or trust, a copy of the prospectus contained in the post-effective amendment and any amendment or supplement thereto; (ii) Each purchaser shall have no fewer than 20 business days and no more than 45 business days from the effective date of the post-effective amendment to notify the registrant in writing that the purchaser elects to remain an investor. If the registrant has not received such written notification by the 45th business day following the effective date of the post-effective amendment, funds and interest or dividends, if any, held in the escrow or trust account shall be sent by first class mail or other equally prompt means to the purchaser within five business days; (iii) The acquisition(s) meeting the criteria set forth in herein (80% of the fair market value of the offering) will be consummated if a sufficient number of purchasers confirm their investments; and (iv) If a consummated acquisition(s) meeting the requirements of this section has not occurred by a date 18 months after the effective date of the initial registration statement, funds held in the escrow or trust account shall be returned by first class mail or equally prompt means to the purchaser within five business days following that date. The escrowed funds cannot be released until: (i) The escrow agent or trustee has received a signed representation from the registrant, together with other evidence acceptable to the escrow agent or trustee, that the requirements of paragraph i, ii and iii above have been met; and (ii) Consummation of an acquisition(s) meeting the requirements of paragraph iii above. Notice of Reconfirmation Investors will have no fewer than 20 business days and no more than 45 business days to notify the Company of their election to remain an investor. Investors must notify the Company of their election on or before , 2014. Each investor will be mailed an election form to complete and sign which will then be mailed back to the Company at 5st Street, Suite 216, Miami Lakes, FL 33014. USE OF PROCEEDS The Company intends to use the proceeds from this offering as follows: $20,000 Raised in Offering Application Of Proceeds $ % of total Total Offering Proceeds $ % Net Offering Proceeds $ % Working Capital (1) - $ % Total Use of Proceeds $ % (1) The category of Working Capital includes legal fees, accounting fees, printing costs, postage, communication services, overnight delivery charges, consulting fees, and other general operating expenses. - 2 - DETERMINATION OF OFFERING PRICE The offering price of the common stock has been arbitrarily determined and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. No valuation or appraisal has been prepared for our business. We cannot assure you that a public market for our securities will develop or continue or that the securities will ever trade at a price higher than the offering price. The Company sold 1,000,000 shares at a price of $0.02 per share to 30 shareholders in the offering. DILUTION "Dilution" represents the difference between the offering price of the shares of common stock and the net book value per share of common stock immediately after completion of the offering. "Net book value" is the amount that results from subtracting total liabilities from total assets. In this offering, the level of dilution is increased as a result of the relatively low book value of our issued and outstanding stock. Assuming all shares offered herein are sold, giving effect to the receipt of the proceeds of this offering net of the offering expenses, our net book value will be $18,000 or $.02 per share. Therefore, the purchasers of the common stock in this offering incurred an immediate and substantial dilution of approximately $0.018 per share while our present stockholders received an increase of $0.002 per share in the net tangible book value of the shares they hold. This will result in a 90% dilution for purchasers of stock in this offering. The following table illustrates the dilution to the purchasers of the common stock in this offering: $20,000 Offering Offering Price Per Share $ Book Value Per Share Before the Offering ) Book Value Per Share After the Offering 0. 01 Net Increase to Original Shareholder $ 0. 01 Decrease in Investment to New Shareholders $ 0. 01 Dilution to New Shareholders (%) 90 % PLAN OF DISTRIBUTION There is no public market for our common stock. Our common stock is currently held by one shareholder. Therefore, the current and potential market for our common stock is limited and the liquidity of our shares may be severely limited. To date, we have made no effort to obtain listing or quotation of our securities on a national stock exchange or association. The Company has not identified or approached any broker/dealers with regard to assisting us to apply for such listing. The Company is unable to estimate when we expect to undertake this endeavor or that we will be successful. In the absence of listing, no market is available for investors in our common stock to sell their shares. The Company cannot guarantee that a meaningful trading market will develop or that we will be able to get our common stock listed for trading. No trading in our common stock being offered will be permitted until the completion of a business combination meeting the requirements of Rule 419. The Company intends to have its securities traded on the OTC Markets but there is no guaranty that the Company will ever be approved to trade on any exchange. If the stock ever becomes tradable, the trading price of our common stock could be subject to wide fluctuations in response to various events or factors, many of which are beyond our control. As a result, investors may be unable to sell their shares at or greater than the price at which they are being offered. - 3 - This offering will be conducted on a best-efforts basis utilizing the efforts of Andrew Deme, secretary and treasurer of the Company. The Company must sell all of the shares of the new issue (1,000,000 shares) prior to the sale of any shares held by Miguel Dotres (8,000,000 shares), our president and sole director. Potential investors include, but are not limited to, family, friends, and acquaintances of Andrew Deme and Miguel Dotres. The intended methods of communication include, without limitation, telephone and personal contact. No mass advertising methods such as print media will be used. Every potential purchaser will be provided with a prospectus at the time any offer is made, as well as a copy of the subscription agreement. Checks payable as disclosed herein received in connection with sales of our securities will be transmitted immediately into an Escrow Account until the offering is closed. There can be no assurance that all, or any, of the shares will be sold. The Dotres shares will be placed into the Escrow Account. The escrow agreement sets forth the offering priorities between the Company's shares and those held by Miguel Dotres. The total offering by the Company must be subscribed prior to the offering of any shares by Mr. Dotres. Andrew Deme will not receive commissions for any sales originated on our behalf. We believe that Andrew Deme is exempt from registration as a broker under the provisions of Rule 3a4-1 promulgated under the Securities Exchange Act of 1934. In particular, as to Andrew Deme, he: · Is not subject to a statutory disqualification, as that term is defined in Section 3(a)39 of the Act, at the time of his or her participation; and · Is not to be compensated in connection with his participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; and · Is not an associated person of a broker or dealer; and · Meets the conditions of the following: · Primarily performs, or is intended to primarily perform at the end of the offering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and · Was not a broker or dealer, or associated persons of a broker or dealer, within the preceding 12 months; and · Did not participate in selling an offering of securities for any issuer more than once every 12 months other than in reliance on paragraphs within this section, except that for securities issued pursuant to rule 415 under the Securities Act of 1933, the 12 months shall begin with the last sale of any security included within one rule 415 registration. Miguel Dotres, our sole officer or director, shall be deemed an underwriter for the purposes of this offering. In order to comply with the applicable securities laws of certain states, the securities may not be offered or sold unless they have been registered or qualified for sale in such states or an exemption from such registration or qualification requirement is available and with which we have complied. The purchasers in this offering and in any subsequent trading market must be residents of such states where the shares have been registered or qualified for sale or an exemption from such registration or qualification requirement is available. As of this date, we have not identified the specific states where the offering will be sold. - 4 - The Company is conducting a "Blank Check" offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the "SEC") under the Securities Act of 1933, as amended (the "Securities Act").The net offering proceeds, after deduction for offering expenses and sales commissions, and the securities to be issued to investors must be deposited in an escrow account (the "Deposited Funds" and "Deposited Securities," respectively). While held in the escrow account, the deposited securities may not be traded or transferred other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title 1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules thereunder. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419 once the offering has been fully completed and escrow agent receives a written request of the registrant, the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria (80% of the value of the amount of both the company and selling shareholder offering) has been consummated and a sufficient number of investors (holders of 80% of the shares sold hereunder both company and selling shareholder sales) reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, this prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless a sufficient number of investors elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds (plus interest) and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors and the Company will cease this offering. The proceeds from the sale of the shares in this offering were payable to Branch Banking & Trust Co. FBO NAS Acquisition, Inc. ("Escrow Account") and were deposited in a non-interest bearing bank account at escrow agent Branch Banking & Trust Co. until the escrow conditions are met. In the event that interest is earned on the deposit such interest shall be for the sole benefit of the purchasers from this offering. No interest will be paid to any shareholder or the Company. All subscription agreements and checks are irrevocable. All subscription funds will be held in the Escrow Account until the offering has been fully completed and escrow agent receives a written request of the registrant at which time 10% of the proceeds may be release to the company and no other funds shall be released to NAS Acquisition, Inc. until such a time as the escrow conditions are met. The escrow agent will continue to receive funds and perform additional disbursements until either 18 months from the effectiveness of this registration or the successful conclusion of the reconfirmation whichever event first occurs. Thereafter, this escrow agreement shall terminate. The fee of the Escrow Agent is $2,500.00. Any subscribers will be notified of in writing a minimum of 20 days prior to the beginning of any extension in the offering period. DESCRIPTION OF SECURITIES TO BE REGISTERED Common Stock NAS Acquisition, Inc. is authorized to issue 100,000,000 shares of common stock, $0.001 par value. The Company has issued 8,000,000 shares of common stock to date held by one shareholder of record. In addition, it has sold 1,000,000 shares currently held in escrow, together with the Dotres shares under Rule 419 to a total of 31 subscribers. All shares of common stock now outstanding are fully paid and non-assessable and all shares of common stock, which are the subject of this offering, when issued, will be fully paid and non-assessable. In addition, - 5 - · No holder of any shares of our common stock has preemptive or preferential rights to acquire or subscribe for any unissued shares of any class of stock or any unauthorized securities convertible into or carrying any right, option or warrant to subscribe for or acquire shares of any class of stock not disclosed herein; · Holders of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any directors; · As of the date of this prospectus, we have not paid any cash dividends to stockholders. The declaration of any future cash dividend is at the discretion of the Board of Directors and will depend upon earnings, if any, capital requirements and our financial position, general economic conditions, and other pertinent conditions. The Company does not intend to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in business operations. Preferred Stock NAS Acquisition, Inc. is authorized to issue 25,000,000 shares of preferred stock of which there is none outstanding. The preferred stock may be issued from time to time in one or more series. The terms of a class or series, including all rights and preferences, shall be as specified in the resolution or resolutions adopted by the Board of Directors without the need for shareholder approval and filed as an amendment to our Articles of Incorporation. We filed an Amended and Restated Certificate of Incorporation ("Amended Certificate") with the Secretary of State of the State of Nevada to facilitate the acquisition of the OTM Series A Convertible preferred stock ("OTM Preferred Stock") held by a principal of OTM. The Amended Certificate designates a class of 5,000,000 shares of Series A preferred stock ("Preferred Stock") with the following designations and preferences: · Voluntarily converts into common stock on 1:1 basis; · Not entitled to payment of dividends; · Liquidation preference equal to stated value ($1.00 per share) of outstanding shares of Preferred Stock; · No voting rights except as required by law; and · Within 90 days of the second anniversary of the issuance of the Preferred Stock (the "Redemption Date"), we are required, out of funds legally available therefor, to redeem the Preferred Stock. Upon closing of the Agreement the holder of OTM Preferred Stock will exchange his shares of OTM Preferred Stock for 2,500,000 shares of our Preferred Stock. If for any reason the Preferred Stock is not redeemed by the Redemption Date, the Holder (Jay Seewald) shall be paid $600,000 for each additional year (or part thereof) that the Preferred Stock is not redeemed. The right of the Board of Directors without shareholder approval to establish any additional series of preferred stock may have the effect of delaying, deferring or preventing a change of control of the Company. - 6 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This section must be read in conjunction with the Financial Statements included in this prospectus. Plan of Operation NAS Acquisition, Inc. was incorporated on May 28, 2014. We intend to acquire shares of an entity actively engaged in business which generates revenues, in exchange for our securities. We have obtained audited financial statements of OTM, the target entity and this reconfirmation offering must be completed prior to the consummation of the Share Exchange. The Company is filing this registration statement on a voluntary basis because the primary attraction of the Company as a merger partner or acquisition vehicle will be its status as an SEC reporting company. This proposed business combination will result in a significant issuance of shares and substantial dilution to present stockholders of the Company. General Business Plan The Company's purpose is to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities presented to it by persons or firms who or which desire to seek the perceived advantages of an Exchange Act registered corporation. The Company has not restricted its search to any specific business, industry, or geographical location and the Company may participate in a business venture of virtually any kind or nature. We may seek a business opportunity with entities which have recently commenced operations, or which wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes. The Company may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. The selection of a business opportunity in which to participate is complex and extremely risky. Due to general economic conditions, rapid technological advances being made in some industries and shortages of available capital, management believes that there are numerous companies seeking the perceived benefits of a publicly registered corporation. Such perceived benefits may include facilitating or improving the terms on which additional equity financing may be sought, providing liquidity for incentive stock options or similar benefits to key employees, providing liquidity (subject to restrictions of applicable statutes) for all shareholders and other factors. Business opportunities may be available in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Management of the Company, while not experienced in matters relating to the proposed new business of the Company, has relied upon its own efforts in accomplishing the business purposes of the Company. It is not anticipated that any outside consultants or advisors, other than the Company's legal counsel and accountants, will be utilized by the Company to effectuate its business purposes described herein. However, if the Company does retain such an outside consultant or advisor, any cash fee earned by such party will need to be paid by the prospective merger/acquisition candidate, as the Company has no cash assets with which to pay such obligation. There have been no discussions, understandings, contracts or agreements with any outside consultants and none are anticipated in the future. In the past, the Company's management has never used outside consultants or advisors in connection with a merger or acquisition. - 7 - Acquisition Opportunities In implementing a structure for a particular business acquisition, the Company will become a party to a share exchange or merger agreement with another corporation or its shareholders. On the consummation of a transaction, the present management and shareholder of the Company will no longer be in control of the Company. In addition, the Company's director will resign and be replaced by new directors without a vote of the Company's shareholders. In implementing a structure for a particular business acquisition, the Company may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity. It may also acquire stock or assets of an existing business. On the consummation of a transaction, it is probable that the present management and shareholder of the Company will no longer be in control of the Company. In addition, the Company's director may, as part of the terms of the acquisition transaction, resign and be replaced by new directors without a vote of the Company's shareholders. Mr. Dotres must sell his shares at $0.02 per share, if at all, during the offering period. It is anticipated that, after the offering period is closed, Mr. Dotres may actively negotiate or otherwise consent to the purchase of a portion of his common stock as a condition to, or in connection with, a proposed merger or acquisition transaction at a negotiated price. No transfer or sales of any shares held in escrow shall be permitted other than by will or the laws of descent and distribution, or pursuant to a qualified domestic relations order as defined by the Internal Revenue Code of 1986 as amended (26 U.S.C. 1 et seq.), or Title1 of the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.), or the rules thereunder. Any and all such sales will only be made in compliance with the securities laws of the United States and any applicable state. It is anticipated that any securities issued in any such reorganization would be issued in reliance upon exemption from registration under applicable federal and state securities laws. In some circumstances, however, as a negotiated element of its transaction, the Company may agree to register all or a part of such securities immediately after the transaction is consummated or at specified times thereafter. If such registration occurs, of which there can be no assurance, it will be undertaken by the surviving entity after the Company has successfully consummated a merger or acquisition and the Company is no longer considered a "shell" company. Until such time as this occurs, the Company will not attempt to register any additional securities. The issuance of substantial additional securities and their potential sale into any trading market which may develop in the Company's securities may have a depressive effect on the value of the Company's securities in the future, if such a market develops, of which there is no assurance. While the actual terms of a transaction to which the Company may be a party cannot be predicted, it may be expected that the parties to the business transaction will find it desirable to avoid the creation of a taxable event and thereby structure the acquisition in a so-called "tax-free" reorganization under Sections 368a or 351 of the Internal Revenue Code (the "Code"). With respect to any merger or acquisition, negotiations with target company, management is expected to focus on the percentage of the Company which target company shareholders would acquire in exchange for all of their shareholdings in the target company. Depending upon, among other things, the target company's assets and liabilities, the Company's shareholders will in all likelihood hold a substantially lesser percentage ownership interest in the Company following any merger or acquisition. The percentage ownership may be subject to significant reduction in the event the Company acquires a target company with substantial assets. Any merger or acquisition effected by the Company can be expected to have a significant dilutive effect on the percentage of shares held by the Company's then-shareholders. - 8 - The Company will participate in a business opportunity only after the negotiation and execution of appropriate written agreements, which in this case is the Share Exchange Agreement and Plan of Reorganization. Although the terms of such agreements cannot be predicted, generally such agreements will require some specific representations and warranties by all of the parties thereto, will specify certain events of default, will detail the terms of closing and the conditions which must be satisfied by each of the parties prior to and after such closing, will outline the manner of bearing costs, including costs associated with the Company's attorneys and accountants, will set forth remedies on default and will include miscellaneous other terms. As stated herein above, the Company will not acquire or merge with any entity that cannot provide independent audited financial statements. The Company will file such audited statements as part of this post-effective amendment (reconfirmation). In the event that a previously approved target acquisition was later voided by management, shareholders may be left without an operating company and thus the value of their shares would be greatly diminished. Emerging Growth Company The Company shall continue to be deemed an emerging growth company until the earliest of: (A) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (B) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (C) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) the date on which such issuer is deemed to be a 'large accelerated filer', as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.'. As an emerging growth company the company is exempt from Section 404(b) of Sarbanes Oxley. Section404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company the company is exempt from Section 14A and B of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. The Company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act. NAS Acquisition, Inc.'s operations and corporate offices are located at 5st Street, Suite 216, Miami Lakes, Florida 33014, with a telephone number of (954) 362-7598. NAS Acquisition, Inc.'s fiscal year end is June 30. - 9 - Current Management Our director is elected by the stockholders to a term of one year and serves until a successor is elected and qualified. Our officers are appointed by the Board of Directors to a term of one year and serve until a successor is duly elected and qualified, or until removed from office. Our Board of Directors does not have any nominating, auditing or compensation committees. The following table sets forth certain information regarding our executive officers and director as of the date of this prospectus. Name Age Position Period of Service(1) Miguel Dotres(2) 42 President and Director Inception – Current Andrew Deme 48 Secretary and Treasurer Inception – Current Notes: Our director will hold office until the next annual meeting of the stockholders, typically held on or near the anniversary date of inception, and until successors have been elected and qualified. Mr.Dotres is the sole director and he appointed himself and Mr. Deme as the Company's officers who will hold office until their resignation or removal from office. Both officers have outside interests and obligations other than NAS Acquisition, Inc. They intend to spend approximately 10 hours per week on our business affairs. At the date of this prospectus, NAS Acquisition, Inc. is not engaged in any transactions, either directly or indirectly, with any persons or organizations considered promoters. BACKGROUND OF DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Miguel Dotres, President, Director, Sole Shareholder, age 42. In December 2004 Mr. Dotres founded Internet Entertainment Programming Network Inc. This company was organized to produce internet radio stations and programming solutions. Dotres was Chief Executive Officer of the company. From inception to Dotres resignation from the company, he provided management and financial backing. In addition, he was instrumental in raising capital to facilitate future growth. As of December 2006, Dotres resigned his position to seek other opportunities and continued acting in a limited advisory role with the company until June 2007. In February 2006 Dotres co-founded Grid Merchant Partners Inc., an internet based credit card processing and e-check processing company. Grid Merchant Partners electronic transactions included Visa, MasterCard, AMEX, Discover, Debit and EBT. In March 2007 Payless Telecom Solutions, a publicly traded company (PYSJ), acquired Grid Merchant Processing Inc. and Dotres resigned his position April 2007. In September of 2007 Mr. Dotres became the Chief Operations Officer for Merlot Inc. a Florida restaurant company that operated two restaurants in Jupiter, FL. Dotres played an integral part in improving operations and increasing annual sales to over 1.5 million dollars. Dotres resigned from the company in July 2010 to seek other opportunities. From July 2010 to present Dotres founded Diversified Corporate Investment Group Inc. ("Diversified"), and is the sole shareholder and control person of this company. Diversified provides specialized business services to business seeking to build social media awareness and network in the social media space. - 10 - From January 2013 to October 2013, Mr. Dotres was the sole officer and director of OICco AcquisitionI, Inc. That company had previously closed its 419 offering and filed a current report with the SEC on Form 8-K with respect to the acquisition of Imperial Automotive Group, Inc. Following his appointment Mr.Dotres brought the annual and quarterly SEC filings up to date. Mr.Dotres thereafter identified another company for acquisition and engaged in a share exchange agreement with Champion Pain Care Corp. Mr.Dotres resigned as an officer and director in October 2013. On July 1, 2013, Mr. Dotres became the sole officer and director of OICco Acquisition IV Inc. On April11, 2014 OICco Acquisition IV, Inc. entered into a Share Exchange Agreement and Plan of Reorganization (the "Agreement") with VapAria Solutions, Inc., a Minnesota corporation formerly known as VapAria Corporation ("VapAria") and the shareholders of VapAria (the "VapAria Shareholders") pursuant to which OICco Acquisition IV, Inc. agreed to acquire 100% of the outstanding capital stock of VapAria from the VapAria Shareholders in exchange for certain shares of our capital stock. On July 31, 2014, all conditions precedent to the closing were satisfied, including the reconfirmation by the investors of the prior purchase of 1,000,000 shares of our common stock pursuant to the requirements of Rule 419 of the Securities Act, and the transaction closed. At closing, OICco Acquisition IV Inc. issued the VapAria Shareholders 36,000,000 shares of common stock and 500,000 shares of its 10% Series A Convertible Preferred Stock in exchange for the common stock and preferred stock owned by the VapAria Shareholders. The VapAria Shareholders were either accredited or sophisticated investors who had access to information concerning our company. The issuances were exempt from registration under the Securities Act in reliance on an exemption provided by Section 4(a)(2) of that act. Subsequent to the closing the name of OICco Acquisition IV, Inc. was changed to VapAria Corporation. On November 8, 2013, Mr. Miguel Dotres was appointed as the sole officer and director of Petrus Resources Inc. Petrus Resources Inc., is an effective Blank Check company. Andrew Deme, Secretary and Treasurer, age 48 Since 1997 to present, Mr. Deme has been the Principle of Gulfstream Consulting in Fort Lauderdale, Florida. Gulfstream has worked collaboratively with an array of businesses in a variety of different industries to provide services in the areas of corporate development, financial modeling, operations analysis, due diligence, strategic marketing, business development, acquisition identification, and capital funding sourcing. From 2004 to 2006, Mr. Deme was the Managing Director and Founder of Bahamas Aviation Services Limited located in Ft. Lauderdale, FL and Nassau, Bahamas.Mr. Deme recruited and led a consortium of aviation industry experts and leaders to formally respond to a request for proposal from the Bahamian Government to plan, build and operate a $500M international airport in Nassau.He led the executive direction, management and coordination of the teaming partners to develop the proposal that was submitted. From 2000 to 2010, Mr. Deme was the President and owner of numerous preschools that operated under the trade name Oxford Academy. Our officers and director are not full time employees of our company and are actively involved in other business pursuits. Mr. Dotres also intends to form additional blank check companies in the future that will have corporate structures and business plans that are similar or identical to ours. Accordingly, they may be subject to a variety of conflicts of interest. Since our officer and director is not required to devote any specific amount of time to our business, he will experience conflicts in allocating his time among their various business interests. Moreover, any future blank check companies that are organized by our officer and director may compete with our company in the search for a suitable target. - 11 - To minimize potential conflicts of interest arising from multiple corporate affiliations, our officer and director will not ordinarily make affirmative decisions to allocate a particular business opportunity to a particular acquisition vehicle. Instead, he will provide the available due diligence information on all available acquisition vehicles to the potential target, and ask the potential target to make a final selection. There is no assurance that a potential target will conclude that our company is best suited to its needs or that an acquisition will ever occur. Board Committees NAS Acquisition, Inc. has not yet implemented any board committees nor does it have any independent directors. EXECUTIVE COMPENSATION Summary Compensation Table Annual Compensation Long-Term Compensation Name and Principal Position Year Salary ($) Bonus Other Annual Compensation ($) Restricted Stock Awards Securities Underlying Options (#) LTIP Payouts All Other Compensation Miguel Dotres — OfficerandDirector — Andrew Deme Officer — Directors' Compensation Our director is not entitled to receive compensation for services rendered to the Company or for each meeting attended except for reimbursement of out-of-pocket expenses. There are no formal or informal arrangements or agreements to compensate directors for services provided as a director. Employment Contracts And Officers' Compensation Since our incorporation, we have not paid any compensation to any officer, director or employee. We do not have employment agreements. Any future compensation to be paid will be determined by the Board of Directors, and, as appropriate, an employment agreement will be executed. We do not currently have plans to pay any compensation until such time as the Company maintains a positive cash flow. Stock Plan and Other Long Term Incentive Plan We currently do not have existing or proposed stock option or other long term incentive plans. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS On or about May 28, 2014, Miguel Dotres, president and director, paid for expenses involved with the incorporation of NAS Acquisition, Inc. with personal funds on behalf of NAS Acquisition, Inc., in exchange for 8,000,000 shares of common stock each, par value $0.0001 per share, which issuance was exempt from the registration provisions of Section 5 of the Securities Act under Section 4(2) of the Securities Act. The price of the common stock issued to Miguel Dotres was arbitrarily determined and bore no relationship to any objective criterion of value. At the time of issuance, the Company was recently formed or in the process of being formed and possessed no assets. - 12 - Miguel Dotres, the Company's president and director and Mr. Deme, the secretary and treasurer are the only promoters of the Company. NAS ACQUISITION, INC. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information as of the date of this offering with respect to the beneficial ownership of our common stock by all persons known to us to be beneficial owners of more than 5% of any such outstanding classes, and by the director and executive officer, and by all officers and directors as a group. Unless otherwise specified, the named beneficial owner has, to our knowledge, either sole or majority voting and investment power. Title Of Class Name, Title and Address of Beneficial Owner of Shares(1) AmountofBeneficial Ownership(2) Percent of Class(3) Common Miguel Dotres, President and Director 88% Andrew Deme, Secretary and Treasurer All Directors and Officers as a group (2 persons) 88% Footnotes (1) The address of the executive officer one director is c/o NAS Acquisition, Inc., 5treet, Suite 216, Miami Lakes, FL 33014. (2) As used in this table, "beneficial ownership" means the sole or shared power to vote, or to direct the voting of, a security, or the sole or share investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of a security). (3) Assuming the sale of 1,000,000 shares of our common stock in addition to the 8,000,000 shares held by Mr. Dotres. INFORMATION ASSUMING THE SHARE EXCHANGE IS CONSUMMATED Assuming the Share Exchange is consummated the directors and executive officers will be as follows: NAME POSITION AGE Richard Reitano Chief Executive Officer and Director 56 Jay Seewald President, Chief Operating Officer and Director 47 Russell Parker Vice President, Secretary, Chief Branding Officer and Director 57 A description of the directors and executive officers is provided on page 24 under the caption Management Team of Acquisition Candidate. None of the directors are independent directors. We do not anticipate that we will implement any board committees. - 13 - Subject to the availability of funding, we intend to compensate at least three executive officers through salary and stock based compensation. Messrs. Reitano, Seewald and Parker have entered into five year employment agreements with OTM. No additional compensation will be paid for serving as a director. As of this date no compensation has been paid to each of Messrs. Reitano, Seewald or Parker. See Management Team of Acquisition Candidate – Employment Contracts and Officers' Compensation. Assuming the Share Exchange is consummated, there will be 50,000,000 shares of common stock outstanding and 2,500,000 shares of Preferred Stock outstanding. The following tables set forth certain information assuming the Share Exchange is consummated with respect to the beneficial ownership of common stock and Preferred Stock by all persons known to us to be beneficial owners of more than 5% of any such outstanding classes and by all officers and directors, as a group. Title of Class Name, Title and Address of Beneficial Owner of Shares Amount of Beneficial Ownership Percent of Class Common Richard Reitano (1) CEO, Director 25% Jay Seewald (1) President, COO, Director 25% Russell Parker (1) Vice President, Secretary, Chief Branding Officer, Director 6.75% Miguel Dotres (2) 16% All directors and officers as a group (3 persons) 56.75% Address is 12355 Hagen Ranch Road, Suite 604, Boynton Beach, Florida 33437 Address is 5st Street, Suite 216, Miami Lakes, Florida 33014 Title of Class Name, Title and Address of Beneficial Owner of Shares Amount of Beneficial Ownership Percent of
